Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6-8, 10, 13-14, and 18-19 are rejected under 35 U.S.C. 102a(1) as being anticipated by Hecker et al (DE 102017010716 A1), hereafter known as Hecker.  Please refer to Hecker et al (US Pub 2021/0171062) for citations, as it is a translation.


For Claim 1, Hecker teaches A computer-implemented method, comprising: 
receiving, by one or more processors of a vehicle, future vehicle trajectory data from at least one of a main vehicle computing platform of the vehicle or a secondary vehicle computing platform of the vehicle;  ([0014], [0023], [0057], [0072], [0084])
determining, by the one or more processors, that a safety response trigger event has occurred; ([0048], [0007], [0016-0017], [0020])
determining, by the one or more processors, whether the secondary vehicle computing platform has failed; ([0048], [0007], [0016-0017], [0020], it may also be determined that the first of the backup control units have failed.)
determining a set of vehicle safety response control commands based at least in part on whether the secondary vehicle computing platform has failed; and ([0020-0023].  During the backup phases, the vehicle may be confined to only steering and braking, as an example.  It is stated that the functions during the first backup and second backup phases may be different in complexity from mere braking to autonomous guidance of the vehicle.  As such, the specification points out that the vehicle safety response control commands can be different whether the first backup has failed (the secondary vehicle computing platform) or whether only the main platform has failed.)
sending, by the one or more processors, the set of vehicle safety response control commands to one or more actuators of the vehicle to initiate a safety response measure for the vehicle.  ([0014-0019])

For Claim 2, Hecker teaches The computer-implemented method of claim 1, wherein determining whether the secondary vehicle computing platform has failed comprises determining that the secondary vehicle computing platform has not failed, and wherein determining the set of vehicle safety response control commands comprises: ([0014])
generating, by the secondary vehicle computing platform, the set of vehicle safety response control commands; and ([0014], [0020-0023].  During the backup phases, the vehicle may be confined to only steering and braking, as an example.  It is stated that the functions during the first backup and second backup phases may be different in complexity from mere braking to autonomous guidance of the vehicle.  As such, the specification points out that the vehicle safety response control commands can be different whether the first backup has failed (the secondary vehicle computing platform) or whether only the main platform has failed.)
sending, by the secondary vehicle computing platform, the set of vehicle safety response control commands to the one or more processors.  (Figure 1, the plan and commands goes to the actuator manager, [0062-0063])

For Claim 6, Hecker teaches The computer-implemented method of claim 1, wherein determining whether the secondary vehicle computing platform has failed comprises determining that the secondary vehicle computing platform has failed, ([0048], [0007], [0016-0017], [0020], it may also be determined that the first of the backup control units have failed.  It should be noted that this limitation doesn’t add a new limitation to the scope of the claims) and wherein determining the set of vehicle safety response control commands comprises generating, by the one or more processors, the set of vehicle safety response control commands based at least in part on the future vehicle trajectory data.  ([0014], [0023], [0057], [0072], [0084].  It should be noted that the emergency planning can plan to avoid objects in the vehicle’s path, which means that future vehicle trajectory data is utilized when creating emergency safety response control.)

For Claim 7, Hecker teaches The computer-implemented method of claim 6, wherein the future vehicle trajectory data is indicative of a planned trajectory of the vehicle for a period of time subsequent to a time of receipt of the future vehicle trajectory data.  ([0014], [0023], [0057], [0072], [0084].  It should be noted that the emergency planning can plan to avoid objects in the vehicle’s path, which means that future vehicle trajectory data is utilized when creating emergency safety response control.)

For Claim 8, Hecker teaches The computer-implemented method of claim 1, wherein determining that the safety response trigger event has occurred comprises determining that the main vehicle computing platform has failed.  ([0014])

For Claim 10, Hecker teaches The computer-implemented method of claim 1, wherein the one or more processors comprises a minimal risk condition control (MRCC) vehicle safety system.   ([0014], [0023], [0057], [0072], [0084].  It should be noted that the emergency planning can plan to avoid objects in the vehicle’s path, which means that future vehicle trajectory data is utilized when creating emergency safety response control.  It should be noted that because the controller brings the vehicle to a stop upon detecting a failure, it meets the requirements to be considered a minimal risk condition control vehicle safety system.)

For Claim 13, Hecker teaches A system for automated control of a vehicle, comprising: 
a main vehicle computing platform; ([0014], [0023], [0057], [0072], [0084])
a secondary vehicle computing platform; ([0014], [0023], [0057], [0072], [0084])
one or more actuators; ([0014-0019])
at least one processor; and ([0014], [0023], [0057], [0072], [0084], Figure 1)
at least one memory storing computer-executable instructions, wherein the at least one processor is configured to access the at least one memory and execute the computer- executable instructions to: - 62 -SMRH Ref. No.: 58NK-299261-US Pony.Al Ref. No: PN161 [0014], [0023], [0057], [0072], [0084], Figure 1)
receive future vehicle trajectory data from at least one of the main vehicle computing platform or the secondary vehicle computing platform; ([0014], [0023], [0057], [0072], [0084])
determine that a safety response trigger event has occurred; ([0048], [0007], [0016-0017], [0020])
determine whether the secondary vehicle computing platform has failed; ([0048], [0007], [0016-0017], [0020], it may also be determined that the first of the backup control units have failed.)
determine a set of vehicle safety response control commands based at least in part on whether the secondary vehicle computing platform has failed; and ([0020-0023].  During the backup phases, the vehicle may be confined to only steering and braking, as an example.  It is stated that the functions during the first backup and second backup phases may be different in complexity from mere braking to autonomous guidance of the vehicle.  As such, the specification points out that the vehicle safety response control commands can be different whether the first backup has failed (the secondary vehicle computing platform) or whether only the main platform has failed.)
send the set of vehicle safety response control commands to the one or more actuators to initiate a safety response measure for the vehicle.  ([0014-0019])

For Claim 14, Hecker teaches The system of claim 13, wherein the at least one processor is configured to determine whether the secondary vehicle computing platform has failed by executing the computer-executable instructions to determine that the secondary vehicle computing platform has not failed, and wherein the at least one processor is configured to determine the set of vehicle safety response control commands by executing the computer-executable instructions to receive the set of vehicle safety response control commands from the secondary vehicle computing platform, wherein the secondary vehicle computing platform is configured to generate the set of vehicle safety response control commands.  ([0014], [0020-0023].  During the backup phases, the vehicle may be confined to only steering and braking, as an example.  It is stated that the functions during the first backup and second backup phases may be different in complexity from mere braking to autonomous guidance of the vehicle.  As such, the specification points out that the vehicle safety response control commands can be different whether the first backup has failed (the secondary vehicle computing platform) or whether only the main platform has failed. Figure 1, the plan and commands goes to the actuator manager, [0062-0063])

For Claim 18, Hecker teaches The system of claim 13, wherein the at least one processor is configured to determine whether the secondary vehicle computing platform has failed by executing the computer-executable instructions to determine that the secondary vehicle computing platform has failed, ([0048], [0007], [0016-0017], [0020], it may also be determined that the first of the backup control units have failed.  It should be noted that this limitation doesn’t add a new limitation to the scope of the claims) and wherein the at least one processor is configured to determine the set of vehicle safety response control commands by executing the computer-executable instructions to generate the set of vehicle safety response control commands based at least in part on the future vehicle trajectory data.  ([0014], [0023], [0057], [0072], [0084].  It should be noted that the emergency planning can plan to avoid objects in the vehicle’s path, which means that future vehicle trajectory data is utilized when creating emergency safety response control.)

For Claim 19, Hecker teaches The system of claim 18, wherein the future vehicle trajectory data is indicative of a planned trajectory of the vehicle for a period of time subsequent to a time of receipt of the future vehicle trajectory data.  ([0014], [0023], [0057], [0072], [0084].  It should be noted that the emergency planning can plan to avoid objects in the vehicle’s path, which means that future vehicle trajectory data is utilized when creating emergency safety response control.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable in light of Hecker.

For Claim 11, Hecker teaches The computer-implemented method of claim 10, wherein the one or more actuators are part of an electrical actuator vehicle system.  ([0018], [0027], [0028-0029], the actuators can be electric actuators that receive commands electronically)
Hecker does not teach that the actuators are part of a drive-by-wire (DBW) vehicle system.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Hecker to combine Hecker’s teach with the teaching that the actuators are part of a drive-by-wire (DBW) vehicle system.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because drive by wire vehicles systems are known in the art and are capable of controlling actuators of a vehicle to allow it to be skillfully steered.  Given that Hecker’s actuators are already electrical, it would be expected to be successful to make the steering system a drive by wire system, and not controlled by a mechanical mechanism of the steering wheel.

For Claim 12, Hecker teaches The computer-implemented method of claim 11, wherein the MRCC vehicle safety system and the electric actuator system form part of an integrated system, and wherein the MRCC vehicle safety system communicates with the electrical actuator vehicle system using a proprietary vehicle communication protocol.  ([0067-0068, Figure 1, the commands go through an actuator manager to the actuators.)
Hecker does not teach that the actuators are part of a drive-by-wire (DBW) vehicle system.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Hecker to combine Hecker’s teach with the teaching that the actuators are part of a drive-by-wire (DBW) vehicle system.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because drive by wire vehicles systems are known in the art and are capable of controlling actuators of a vehicle to allow it to be skillfully steered.  Given that Hecker’s actuators are already electrical, it would be expected to be successful to make the steering system a drive by wire system, and not controlled by a mechanical mechanism of the steering wheel.

Claims 3-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hecker in light of Tascione et al (US Pub 2018/0050704 A1), hereafter known as Tascione.

For Claim 3, Hecker teaches The computer-implemented method of claim 2, wherein the set of vehicle safety response control commands comprises one or more advanced control commands that, when implemented, causes the one or more actuators of the vehicle to initiate a safety - 60 -SMRH Ref. No.: 58NK-299261-US Pony.Al Ref. No: PN161 response measure for the vehicle to bring the vehicle to stop.  ([0014], [0020-0023], [0033].  During the backup phases, the vehicle may be confined to only steering and braking, as an example.  It is stated that the functions during the first backup and second backup phases may be different in complexity from mere braking to autonomous guidance of the vehicle.  As such, the specification points out that the vehicle safety response control commands can be different whether the first backup has failed (the secondary vehicle computing platform) or whether only the main platform has failed.)
Hecker does not teach that a safety - 60 -SMRH Ref. No.: 58NK-299261-US Pony.Al Ref. No: PN161 response measure for the vehicle.to initiate at least one lane change maneuver to bring the vehicle to stop outside of a traffic lane of a roadway being traversed by the vehicle.  
Tascione, however, does teach that when there is a critical failure of a component of the AV for the vehicle.to initiate at least one lane change maneuver to bring the vehicle to stop outside of a traffic lane of a roadway being traversed by the vehicle.  ([0048])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Hecker’s vehicle control method with Tascione’s use of having the vehicle perform a lane change and stop when there is a failure with a component of the vehicle.  It would be obvious because a failure with a component may mean that the vehicle is no longer safe on the road, and pulling over to the side of the road may be the quickest and least disruptive way to get the vehicle off the road and stopped.


For Claim 4, Hecker teaches The computer-implemented method of claim 3, wherein determining the set of vehicle safety response control commands further comprises: 
receiving, by the secondary vehicle computing platform, sensor data from one or more sensors of the vehicle, ([0014], [0028])
wherein generating the set of vehicle safety response control commands comprises generating, by the secondary vehicle computing platform, at least the one or more advanced control commands using the sensor data.  ([0028])

For Claim 5, Hecker teaches The computer-implemented method of claim 4, wherein the sensor data comprises at least one of first sensor data received from an inertial sensor, second sensor data received from a radar-based sensor, third sensor data received from an image capture device, or fourth sensor data received from a light detection and ranging (LiDAR) sensor.  ([0005], [0053].  The sensors can be radar or cameras.  In [0005] it is noted that lidar sensors are known.)

For Claim 15, Hecker teaches The system of claim 14, wherein the set of vehicle safety response control commands comprises one or more advanced control commands that, when implemented, causes the one or more actuators to initiate at least one lane change maneuver to bring the vehicle to stop ([0014], [0020-0023], [0033].  During the backup phases, the vehicle may be confined to only steering and braking, as an example.  It is stated that the functions during the first backup and second backup phases may be different in complexity from mere braking to autonomous guidance of the vehicle.  As such, the specification points out that the vehicle safety response control commands can be different whether the first backup has failed (the secondary vehicle computing platform) or whether only the main platform has failed.)
Hecker does not teach that a safety - 60 -SMRH Ref. No.: 58NK-299261-US Pony.Al Ref. No: PN161 response measure for the vehicle.to initiate at least one lane change maneuver to bring the vehicle to stop outside of a traffic lane of a roadway being traversed by the vehicle.  
Tascione, however, does teach that when there is a critical failure of a component of the AV for the vehicle.to initiate at least one lane change maneuver to bring the vehicle to stop outside of a traffic lane of a roadway being traversed by the vehicle.  ([0048])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Hecker’s vehicle control method with Tascione’s use of having the vehicle perform a lane change and stop when there is a failure with a component of the vehicle.  It would be obvious because a failure with a component may mean that the vehicle is no longer safe on the road, and pulling over to the side of the road may be the quickest and least disruptive way to get the vehicle off the road and stopped.

For Claim 16, Hecker teaches The system of claim 15, wherein the secondary vehicle computing platform is configured to generate at least the one or more advanced vehicle control commands using sensor data from one or more sensors of the vehicle.  ([0014], [0028])

For Claim 17, Hecker teaches The system of claim 16, wherein the sensor data comprises at least one of first sensor data received from an inertial sensor, second sensor data received from a radar- - 63 -SMRH Ref. No.: 58NK-299261-US Pony.Al Ref. No: PN161 based sensor, third sensor data received from an image capture device, or fourth sensor data received from a light detection and ranging (LiDAR) sensor.  ([0005], [0053].  The sensors can be radar or cameras.  In [0005] it is noted that lidar sensors are known.)

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hecker in light of Gern et al (DE 102013003216 A1), hereafter known as Gern (please refer to provided translation).

For Claim 9, Hecker teaches The computer-implemented method of claim 1, 
Hecker does not teach wherein determining that the safety response trigger event has occurred comprises: 
receiving, by the one or more processors, a first set of vehicle control commands from the main vehicle computing platform; 
receiving, by the one or more processors, a second set of vehicle control commands from the secondary vehicle computing platform; and 
determining that the first set of vehicle control commands is inconsistent with the second set of vehicle control commands.  
Gern, however, does teach wherein determining that the safety response trigger event has occurred comprises: 
receiving, by the one or more processors, a first set of vehicle control commands from the main vehicle computing platform; ([0006], [0027])
receiving, by the one or more processors, a second set of vehicle control commands from the secondary vehicle computing platform; and ([0006], [0027])
determining that the first set of vehicle control commands is inconsistent with the second set of vehicle control commands.  ([0006], [0027])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Hecker’s vehicle control method with Gern’s use of comparing vehicle commands to determine if a failure has occurred in one of the systems when an inconsistency is found between the two solutions.  It would be obvious because if the commands are very different, it could be an indication that one of the control units is not processing correctly, whereas if they are very similar, it means that they are both working, or broken in similar ways.

For Claim 20, Hecker teaches The system of claim 13, 
Heckers does not teach wherein the at least one processor is configured to determine that the safety response trigger event has occurred by executing the computer- executable instructions to: 
receive a first set of vehicle control commands from the main vehicle computing platform; 
receive a second set of vehicle control commands from the secondary vehicle computing platform; and 
determine that the first set of vehicle control commands is inconsistent with the second set of vehicle control commands.
Gern, however, does teach wherein the at least one processor is configured to determine that the safety response trigger event has occurred by executing the computer- executable instructions to: 
receive a first set of vehicle control commands from the main vehicle computing platform; ([0006], [0027])
receive a second set of vehicle control commands from the secondary vehicle computing platform; and ([0006], [0027])
determine that the first set of vehicle control commands is inconsistent with the second set of vehicle control commands. ([0006], [0027])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Hecker’s vehicle control method with Gern’s use of comparing vehicle commands to determine if a failure has occurred in one of the systems when an inconsistency is found between the two solutions.  It would be obvious because if the commands are very different, it could be an indication that one of the control units is not processing correctly, whereas if they are very similar, it means that they are both working, or broken in similar ways.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katzourakis et al (US Pub 11,046,330 B1) relates to a redundant actuator system for vehicles.  Ishibashi, et al (US Pub 2021/0237726 A1) relates to a backup control unit for vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664